Simmons, C. J.
According to the principles laid down by this ■ .court in Jackson v. American Mortgage Company of Scotland, Limited, 88 Ga. 756, and in Stansell v. The Georgia Loan & Trust Company, 96 Ga. 227, the evidence on the question of title demanded a finding in favor of the plaintiff for the premises in dispute, and the court did not err in so instructing the jury; and it not appearing that there was any error in' the finding as to mesne profits, this matter having been properly submitted to the jury, the motion for a new trial was rightly overruled. Judgment affirmed.
Complaint for land. Before Judge Jenkins. Baldwin superior court. July term, 1891.
C. P. Orawford, for plaintiff in error.
W. E. Simmons, contra.